DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on August 23, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on November 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The disclosure is objected to because of the following informalities:
In ¶0016; the disclosed acronym “HANA” should have been properly introduced and defined, before being abbreviated, according to MPEP § 2111.01.
The reference character " a feedback parsing module 206” firstly introduced in ¶0018 (line 3) and ¶0019 (3-5) is conflicting with the disclosed “sentiment calculation module 206” in ¶0018 (3) and ¶0020 (1 and 9). Which in turn is inconsistent to the drawing in Figure 2 and requires correction in accordance to MPEP 608.01 or 37 CFR 1.84 (p).
In ¶0022; the disclosed acronym “L-BFGS” should have been properly introduced and defined, before being abbreviated, according to MPEP § 2111.01.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 11 is being used as the most representative of the independent claims set 1 and 11. Step 1: the claimed invention falls under statutory categories of a machine, and a process. However, Step 2A Prong 1: because the claims recites a system and a method to  receiving, … from a customer, voice input, wherein the voice input…; receiving,…, the voice input; converting…, the customer feedback to text; receiving,…, the customer feedback; storing,…, the customer feedback; breaking,… a review into one or more segments; assigning, …to each of the one or more segments…, tags, wherein the tags are based on words included in each of the one or more segments, and wherein the tags are associated with aspects for the product; calculating, …, a sentiment score for each of the one or more segments; normalizing, …, the sentiment score for each of the one or more segments; calculating, …. based on an overall rating for the review and the normalized sentiment scores for each of the one or more segments, ….; generating…, includes at least the overall rating for the review and the aspect weighted rating for each of the aspects; and presenting, ….

These limitations, describe a system and a method for analyzing and presenting retailer review to better understand customers' purchases and impressions of products and ultimately improve business sales. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in commercial or legal interactions by evaluating sales reviews to improve advertising, marketing or sales activities and maximize a business revenue. As disclosed in the specification, this invention allows to present data associated with the customer feedback that goes deeper than simply aggregating reviews or a certain method of organizing human activities.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of a display device; a graphical user interface (GUI); a transceiver; a server; a database; control circuit; a feedback parsing module; delimiter; sentiment calculation module; word database; a sentiment algorithm; an aspect weighted rating module and a presentation module individually and in combination, merely are used as tools to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. On the other hand, the additional element of a microphone is really nothing more than use of a device in its ordinary capacity in conjunction with  an economic or other tasks (e.g., to receive, store, or transmit data) (refer to MPEP 2106.05f (2)). Therefore, these are indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 3/13, 6/16 and 10/20, it recites the additional element(s) of a sentiment reasoner (VADER) analysis tool; L-BFGS algorithm; HANA database and Hadoop cluster which are merely used as a tool to perform the abstract idea. Thus, they are really nothing more than links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose 

Step 2B: For claims 1 and 11, these claims recites the additional elements: a display device; a graphical user interface (GUI); a microphone; a transceiver; a server; a database; control circuit; a feedback parsing module; delimiter; sentiment calculation module; word database; a sentiment algorithm; an aspect weighted rating module and a presentation module and from the dependent claims 3/13, 6/16 and 10/20 the elements of sentiment reasoner (VADER) analysis tool; L-BFGS algorithm; HANA database and Hadoop cluster, these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-10 and 12 - 20, these cover or fall under the same abstract idea of a method of organizing human activity
Claims 2 and 12: perform check a category of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. 
Claims 3/13, 6/16, 8/18, 9/19 (directed to claims 8/18) and 10/20: further describes the abstract idea of the system presenting customer feedback and the additional features the tools include.
Claims 4 and 14 (directed to claims 3 and 13): wherein the sentiment scores for each of the one or more segments range from negative one to one, and wherein the normalizing the sentiments scores for each of the one or more segments comprises converting the sentiments scores for each of the one or more segments to a five-star scale.
Claims 5 and 15: wherein the normalizing the sentiment scores for each of the one or more segments comprises multiplying the sentiment scores for each of the one or more segments by two and adding three.
Claims 7 and 17: wherein the sum of all of the aspect weighted ratings for each of the aspects equals one.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (U.S. Pub No. 20160300135 A1) in view of Liang (U.S. Pub No. 20180060302 A1). 
Regarding claims 1 and 11: 
A method for analyzing and presenting data associated with customer feedback, the method comprising: (claim 11)
Moudy teaches:
receiving, via a microphone from a customer, voice input, wherein the voice input includes the customer feedback, wherein the microphone is remote from the customer; (“Additionally, in some embodiments, multimodal data capture devices such as cameras and microphones need not be associated with specific client devices 630. For instance, referring now to FIG. 9B, cameras 920 and microphones 930 may be used to capture video, image, and audio feedback from one or more users independent of any client devices 630. In contrast to implementations like FIG. 9A which may be used to capture multimodal feedback from a specific user at a personal workstation, office computer, or mobile device, the example implementation in FIG. 9B may capture multimodal feedback from users with or without client devices 630, in environments such as classrooms, conference rooms, etc. In this example, multiple cameras 920 and microphones 930 are used to capture video, image, and audio feedback from three users 950, only one of which (950 c) is operating a client device 940.” ¶0122; Fig 6 (630); Fig 9A (912, 930 and 940); Fig 11 (1101)) Examiner note: Also, refer to ¶0077 regarding input devices and ¶0103 for data input details.
receiving, at a server from a transceiver, the voice input; (“Communications subsystem 536 also may include radio frequency (RF) transceiver components for accessing wireless voice and/or data networks (e.g., using cellular telephone technology, advanced data network technology, such as 3G, 4G or EDGE (enhanced data rates for global evolution), WiFi (IEEE 802.11 family standards, or other mobile communication technologies, or any combination thereof), global positioning system (GPS) receiver components, and/or other components.” ¶0085; Fig 5 (536)) Examiner note: Also, refer to ¶0038.
converting, by the server, the customer feedback to text; (“In some embodiments, the audio feedback analyzer 1030 may analyze the voice/audio data to determine the specific words spoken by the user(s) within the feedback data. If the words spoken by the users can be determined from the audio data, then the audio feedback analyzer 1030 may use the words to perform the sentiment analysis. Alternatively or additionally, the audio feedback analyzer 1030 may transmit the spoken words to a text feedback analyzer 1020, along with time data, conversation data, speaker data, context data, etc., so that the text feedback analyzer 1020 may determine various sentiment types and scores as described above. However, even if the audio feedback analyzer 1030 cannot determine (or does not attempt to determine) the words spoken by the users within voice/audio feedback data, the audio feedback analyzer 1030 may still perform sentiment determinations based on speech volume, speed, tone, pitch, inflection, and emphasis, and the like.” ¶0137; Fig 10 (1000, 1010, 1030); Fig 16 (1630) Examiner note: Also, refer to ¶0189 to learn more about the “eLearning neural network management server 1630” which is also responsible of determining the appropriate neural network that the multimodal feedback analyzer needs to convert audio data. 
receiving, at a database from the server, the customer feedback; (“As shown in FIG. 6, sentiment analyzer system 600 may also include one or more data store servers 620. Data stores 620 may receive, store, and aggregate repositories of content feedback from client devices 630. Separate and isolated storage devices, logical databases, and/or filed-based logical storage structures may be used for storing the feedback data associated with different users and/or different content items. In some embodiments, data stores 620 may be integrated within one or more other system devices, such as content provider servers 640 or feedback analytics servers 610.” ¶0095; Fig 6 (600, 620); Fig 13 (1325)) Examiner note: Also, refer to ¶0154 to learn more about the “user sentiment profile data store 1325” used to also store converted multimodal data. 
storing, in the database, the customer feedback; (“User sentiment profile data store 1325 may be implemented as a database, file-based storage or other storage system. Data store 1325 may store user sentiment profiles for a set of users associated with user devices 1310… Therefore, the data store 1325 may store previous sentiment feedback data associated with some or all of the associated users, including previous text feedback data, previous voice feedback data, baseline facial expressions and gestures, and the like. The user sentiment profile data store 1325 may be implemented within the real-time sentiment feedback analyzer 1320, or as a separate data storage system which may provide user sentiment profile data to one or more sentiment feedback analyzers.” ¶0154; Fig 6 (600, 620); Fig 13 (1325)) 
calculating, by the sentiment calculation module based on a sentiment algorithm, a sentiment score for each of the one or more segments; (“When calculating a raw sentiment score for an item of content feedback data (e.g., a discussion post, a text, audio, or video message, a reaction to or review of media content or a live talk or lecture, etc.), the raw sentiment score calculator 1060 may use the outputs of one or more multimodal feedback analyzers 1020-1040. If each feedback analyzer 1020-1040 outputs a modal numeric sentiment score, the calculator 1060 may combine (e.g., by weighting and/or averaging) the separate sentiment scores. For example, the text portion of a content feedback data item may indicate relatively positive sentiment from a user, but the corresponding voice and/or video data from the same user may indicate less positive or even negative sentiment, or vice versa, resulting in a relatively neutral combined raw sentiment score in step 1109.” ¶0146; Fig 10 (1060); Fig 8 (804); Fig 11 (1109)) Examiner note: Under Broadest Reasonable Interpretation (BRI), the sentiment calculation module is being interpreted as the “raw sentiment score calculator 1060”. Also, refer to ¶0183 and ¶0189 to learn more about the “eLearning neural network management server 1630” which is also responsible of determining the appropriate neural network and algorithms that the multimodal feedback analyzer use to process sentiment scores and multimodal content portions.
normalizing, by the sentiment calculation module, the sentiment score for each of the one or more segments; (“In step 802, one or more raw sentiment scores may be determined for each individual content feedback data received in step 801. For example, referring to the illustrative sentiment analyzer system 600 in FIG. 6, the feedback analytics server 610 may use a sentiment NLP neural network 660 to determine a raw sentiment score for each content feedback data received in step 801. In some such embodiments, the feedback analytics server 610 may provide each text-based feedback data (e.g., discussion posts, product reviews, comments, answers, questions, etc.) to the input nodes of the trained sentiment NLP neural network 660, and may receive the corresponding raw sentiment scores from the output nodes of the neural network 660. Such sentiment NLP neural network 660 may be trained to determine user sentiment from text, for example, based on identified keywords, wording, phrases, punctuation, and the like. In some examples, a numeric raw sentiment score (e.g., between 0 and 10, between −1 and 1, etc.) may be determined fostepr each individual content feedback data.” ¶0106; Fig 6 (610); Fig 8 (802) Examiner note: Under BRI, the sentiment calculation module is being interpreted as the “sentiment NLP neural network 660” responsible of normalizing from 0-10 or -1 to 1 the sentiment scores of the individual content by segment. Also, refer to ¶0107-108 for more sentiment score normalization details and to ¶0114 for more raw sentiment score and its mathematical process details. 
calculating, by an aspect weighted rating module based on an overall rating for the review and the normalized sentiment scores for each of the one or more segments, an aspect weighted rating for each of the aspects, wherein the aspect weighted rating for each of the aspects represents an importance of each of the aspects to the overall rating for the review; (“the calculation of a sentiment score for a aggregation of content feedback data in step 804 may be a multi-step mathematical process including (a) calculating the mean of the individual raw sentiment scores for the feedback data within the aggregation, (b) calculating a Z-score for the feedback aggregation, (c) calculating a stanine score for the aggregation, and (d) calculating an overall sentiment score for the aggregation. In certain example, each raw sentiment score for an individual an feedback data may be a numeric value between −1 and 1, where strongly negative content feedback may be assigned a raw sentiment score at or near −1, strongly positive content feedback may be assigned a raw sentiment score at or near 1, and neutral content feedback may be assigned a raw sentiment score at or near 0. The mean of all individual raw sentiment scores may be calculated, which, in this example, also may be a numeric value between −1 and 1. Using the calculated mean, a Z score may be computed for the feedback aggregation using the following equation… Finally, the stanine score may be used to calculate an overall sentiment score for the feedback aggregation, based on the following mapping between ranges of stanine scores and corresponding sentiment scores… Thus, in the above example, a numeric integer between 1-5 may be calculated in step 804 as the overall sentiment score for any feedback aggregation.” ¶0114-115; Fig 10 (1060); Fig 8 (804); Fig 11 (1109)) Examiner note: Under BRI, the calculation step based on an overall rating for the review is being interpreted as the “stanine score” in where the normalized sentiment scores range “between −1 and 1” and the aspect weighted rating for each of the aspects that represents an importance is being interpreted as the assigned “raw sentiment scores” for “strongly negative content feedback” with a “-1”; a “strongly positive content feedback” with a “1” and a “neutral content feedback” with a “0”.  
generating, by a presentation module for presentation via a display device, a graphical user interface (GUI), wherein the GUI includes at least the overall rating for the review and the aspect weighted rating for each of the aspects; and (“In step 2305, the sentiment effect determinations performed in step 2303 for the eLearning content and others factors may be compiled, and in step 2306 one or more eLearning sentiment reports may be generated to describe the various eLearning content and factors. For example, referring now to FIGS. 24A and 24B, two example sentiment factor reports 2400 and 2410 are shown, each including sentiment effect data for multiple eLearning content and other eLearning system factors.” ¶0215; Fig23 (2306); Fig 24A (2400) and 24B (2410)) 
presenting, via the display device, the GUI. (“Example sentiment factor report 2400 in FIG. 24A includes positive and negative sentiment scores (e.g., from −1 to 1) which correspond to the sentiment effect of different eLearning content and factors for a single user (“Participant A”) in an eLearning system. As shown in table 2400, the user's sentiment is likely to be higher for Reading Content A (+0.32) or Reading Content B (+0.46), than for Reading Content C (−0.11), and when working on a group presentation (+0.18) rather than an individual presentation (−0.49, −0.62). The user generally prefers writing assignments (+0.56, +0.51), reacts more positively to Presenter A (+0.37) than Presenter B (−0.06), and has generally higher sentiment toward the eLearning system when using Device A (+0.24) or Device B (+0.35) and lower sentiment when using Device C (−0.28). Using the data in table 2400 for the example user Participant A, the sentiment analyzer system may customize eLearning courses, assignments, and learning materials for Participant A, and make recommendations regarding course selections, instructor selections, preference times and devices for eLearning sessions, and the like” ¶0216; Fig23 (2306); Fig 24A (2400) and 24B (2410)) Examiner note: Also, refer to ¶0217 for more examples.

Moudy does not explicitly teach the following limitation(s). Therefore, the examiner would like to address that the second prior art that will be introduced as Liang, is an analogous art that is based in services and hardware feedback, which encompasses and specializes in details of analyzing written customer feedback and reviews by separating, labeling and parsing the data to determine the general customer’s sentiment and its intensity. Thus, Liang teaches:
breaking, by a feedback parsing module based on a delimiter, a review into one or more segments; (“In some examples, the phrase-extraction module 526 is configured to perform one or more of the processing acts described below. In some examples, text in the documents 518 can be tokenized into sentences. For example, the documents 518 can be parsed into individual unigrams (e.g., words) and delimiters such as periods, question marks, or exclamation marks can be used to identify sentences. In some examples, specified punctuation characters can be removed from the documents 518, e.g., after division into sentences. In some examples, text in the documents 518 can be divided into n-grams. In some examples, redundant phrase extraction can be performed on documents 518 via word-level compression. The phrase-extraction module 526 can use a compression algorithm to operate on the tokenized documents.” ¶0111; Fig 5 (526)) Examiner note: Under BRI, the feedback parsing module based on a delimiter is being interpreted as the ability that the “phrase-extraction module 526” have to parse feedback data found in a “document” (refer to ¶0072) with a delimiter. Also, refer to ¶0138 for more information about delimiter functions.
assigning, by a sentiment calculation module to each of the one or more segments based on a word database, tags, wherein the tags are based on words included in each of the one or more segments, and wherein the tags are associated with aspects for the product; (“The service provider can analyze a document based on a knowledge base. Individual text segments (e.g., sentences, phrases, words, etc.) of the document can be tagged with classes of a model such as an ontology. Phrases matching criteria such as described herein, but not included in the knowledge base, can be associated with classes of the ontology. Examples of such phrases can include technical phrases, e.g., domain-specific phrases, product names, or component names. Patterns of the classes can then be located in the tagged text segments to determine motifs such as “problem,” “suggestion,” “question”, “delighter”, or “resolution.” For example, a tagged text segment that matches a grammar pattern that is associated with a particular motif, e.g., a suggestion, can be identified as including the particular motif, e.g., the suggestion. In other words, the service provider can determine that the tagged text segment describes a problem, a suggestion, or other item that can be addressed by performing a task. In some examples, machine learning models can be built based on the tagged text segment to classify the input document into one or more of the motifs.” ¶0023; Fig 5 (502 506 504 and 508); Fig 8 (810 and 814)) Examiner note: Under BRI, the ability of assigning a tag to the aspects of the words found in a segment is being interpreted as the “motif” used to make “patterns” out of the aggregated “tags”. Also, refer to ¶0128-130 and ¶0137-139 for more information regarding tagged words (or “mapping” words; refer to ¶0136) in a sentence or phrase which are stored in “dictionary 506” under the “knowledge base 228” module inside the “data store 224”.  

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy with the abilities of having a feedback parsing module based on a delimiter to parse one or more segments in a customer feedback and assigning a tag to the aspects of the words found in a specific segment, as taught by Liang because “In many instances, the feedback is manually viewed and evaluated by administrators (or other people associated with the service, software, or hardware) to identify bugs or other issues with the service, software, or hardware that need fixing. Since the feedback is manually evaluated, and often encompasses multiple different types of information (which may or may not be applicable to the administrators or others reviewing the feedback), the administrators spend considerable time analyzing the feedback. Moreover, some systems designed to assist administrators in reviewing suggestions are unable to correctly process unknown terms, such as the names of recently-released products. Since user feedback often accompanies product releases, this greatly limits the usefulness of such systems to administrators.” (Liang; ¶0002).

Regarding claims 2 and 12: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Moudy further teaches:
receiving, from the customer, permission to capture the voice input, wherein the voice input is not captured if permission is not received. (“the feedback analytics server 610 may be designed to dynamically retrieve, group, and/or analyze content feedback aggregations based on requests from content providers 640, client devices 630, or other authorized system users. For example, a content provider server 640 or administrative user within a professional training or educational CDN 100 may transmit a request to the feedback analytics server 610 to retrieve and analyze feedback from a specific user (e.g., trainee, student, employee, etc.) or relating to a specific presenter (e.g., teachers, instructors, etc.) or a specific courses, modules, or assignment. In such examples, the feedback analytics server 610 may be configured to receive sentiment analysis requests from content providers 640 and other authorized users, and then to retrieve, group, and analyze specific aggregations of content feedback data based on the feedback metadata and criteria in the requests” ¶0109; Fig1 (116) Fig 2 (208); Fig 6 (610); Fig 8 (803)) Examiner note: Also, refer to ¶0050 for more information regarding data security and authorization and to ¶0043 regarding user access permissions settings.

Regarding claims 8 and 18: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Moudy does not explicitly teaches the following limitation(s), however, Liang teaches:
wherein the word database includes a mapping and a dictionary. (“FIG. 2. The knowledge base 502 can be stored on the computer-readable media 222, FIG. 2. The knowledge base 502 can include at least one of an ontology 504 (which can represent the ontology 400), a dictionary 506, and a pattern set 508 including one or more grammar pattern(s). The dictionary 506 can include a trie or other data structure or computational model mapping individual words or phrases of the free-form user text of the respective document to individual classes of a model such as the ontology 504. The pattern set 508 can include a formal grammar, e.g., a context-free grammar (CFG), or other representation of a mapping between sequences of classes of the model and motifs. Other examples of patterns in the pattern set 508 are discussed below with reference to the phrase-filtering module 528” ¶0105; Fig2 (228); Fig 5 (502 506 504, 508 and 532); Fig 8 (814 and 816)) Examiner note: Under BRI, the word database is being interpreted as “knowledge base 502”. Also, refer to ¶0128-130 and ¶0137-139 for more information regarding tagged words (or “mapping” words; refer to ¶0136) in a sentence or phrase which are stored in “dictionary 506” under the “knowledge base 228” module inside the “data store 224”.  

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy with the ability of having mapping and a dictionary inside a word database, as taught by Liang because “In many instances, the feedback is manually viewed and evaluated by administrators (or other people associated with the service, software, or hardware) to identify bugs or other issues with the service, software, or hardware that need fixing. Since the feedback is manually evaluated, and often encompasses multiple different types of information (which may or may not be applicable to the administrators or others reviewing the feedback), the administrators spend considerable time analyzing the feedback. Moreover, some systems designed to assist administrators in reviewing suggestions are unable to correctly process unknown terms, such as the names of recently-released products. Since user feedback often accompanies product releases, this greatly limits the usefulness of such systems to administrators.” (Liang; ¶0002).

Regarding claims 9 and 19: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 8 and 18.
Moudy does not explicitly teaches the following limitation(s), however, Liang teaches:
wherein the mapping links categories and a list of aspects, and wherein the dictionary includes a set of words for each of the aspects. (“FIG. 2. The knowledge base 502 can include at least one of an ontology 504 (which can represent the ontology 400), a dictionary 506, and a pattern set 508 including one or more grammar pattern(s). The dictionary 506 can include a trie or other data structure or computational model mapping individual words or phrases of the free-form user text of the respective document to individual classes of a model such as the ontology 504. The pattern set 508 can include a formal grammar, e.g., a context-free grammar (CFG), or other representation of a mapping between sequences of classes of the model and motifs. Other examples of patterns in the pattern set 508 are discussed below with reference to the phrase-filtering module 528. In some examples, ontology 504 is represented implicitly in a set of classes shared at least in part between dictionary 506 and pattern set 508. “Classes” can also be referred to as “labels” that identify a function or role of the text segment in the free-form user text of a document 518. In some examples, the knowledge base 502 can also include a synonym list used to collapse various synonymous terms into a standardized term.” ¶0105; Fig2 (228); Fig 5 (502 506 504, 508, 528, 530 and 532); Fig 8 (814 and 816)) Examiner note: Under BRI, the function of mapping links categories and a list of aspects is being interpreted as the features the “knowledge base 502” have in combination with the “phrase-filtering module 528”, “mapping module 532”, “classification module 530” and the “knowledge base modification module 540” functions that are later resumed in the “analysis module 534”. As for the set of words for each aspect of a product, is being interpreted as the “ontology 504” which is “represented implicitly in a set of classes shared at least in part between dictionary 506 and pattern set 508”. Also, refer to ¶0136-0145 for more information regarding the mapping process. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy with the ability of having a dictionary that includes a set of words for each of the aspects of a product or service in a customer feeback, as taught by Liang because “In many instances, the feedback is manually viewed and evaluated by administrators (or other people associated with the service, software, or hardware) to identify bugs or other issues with the service, software, or hardware that need fixing. Since the feedback is manually evaluated, and often encompasses multiple different types of information (which may or may not be applicable to the administrators or others reviewing the feedback), the administrators spend considerable time analyzing the feedback. Moreover, some systems designed to assist administrators in reviewing suggestions are unable to correctly process unknown terms, such as the names of recently-released products. Since user feedback often accompanies product releases, this greatly limits the usefulness of such systems to administrators.” (Liang; ¶0002).

Claims 3-5, 7, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (U.S. Pub No. 20160300135 A1) in view of Liang (U.S. Pub No. 20180060302 A1) in further view of VADER: A Parsimonious Rule-Based Model for Sentiment Analysis of Social Media Text (referred to as Hutto hereafter by the examiner).
Regarding claims 3 and 13: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Either Moudy or Liang do not explicitly teach the following limitation(s), however, Hutto teaches:
wherein the sentiment algorithm is a valence aware dictionary and sentiment reasoner (VADER) analysis tool. (“This paper describes the development, validation, and evaluation of VADER (for Valence Aware Dictionary for sEntiment Reasoning). We use a combination of qualitative and quantitative methods to produce, and then empirically validate, a gold-standard sentiment lexicon that is especially attuned to microblog-like contexts.  We next combine these lexical features with consideration for five generalizable rules that embody grammatical and syntactical conventions that humans use when expressing or emphasizing sentiment intensity.  We find that incorporating these heuristics improves the accuracy of the sentiment analysis engine across several domain contexts (social media text, NY Times editorials, movie reviews, and product reviews). Interestingly, the VADER lexicon performs exceptionally well in the social media domain… Surprisingly, when  we further  inspect  the  classification  accuracy,  we  see  that VADER  (F1  =  0.96) actually even  outperforms individual human raters (F1 = 0.84) at correctly classifying the sentiment of tweets into positive, neutral, or negative classes.” Section 1., Col. 2, Paragraph 2, p.216)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy and Liang with the ability of having a valence aware dictionary and sentiment reasoner (VADER) analysis tool as a sentiment algorithm, as taught by Hutto because “Sentiment  analysis  is  useful  to  a  wide  range  of  problems that  are  of  interest  to  human-computer  interaction  practitioners and researchers, as well as those from fields such as sociology,  marketing  and  advertising,  psychology,  eco-nomics,  and  political  science.  The inherent nature of microblog content such as those observed on Twitter and Facebook poses serious challenges to practical applications of sentiment analysis. Some of these challenges stem from the sheer rate and volume of user generated social content, combined with the contextual sparseness resulting from shortness of the text and a tendency to use abbreviated language conventions to express sentiments. A comprehensive, high quality lexicon is often essential for fast, accurate sentiment analysis on such large scales” (Hutto; Section 1., Col. 1, Paragraph 1, p.216).

Regarding claims 4 and 14: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 3 and 14.
Either Moudy or Liang do not explicitly teach the following limitation(s), however, Hutto teaches:
wherein the sentiment scores for each of the one or more segments range from negative one to one, and wherein the normalizing the sentiments scores for each of the one or more segments comprises converting the sentiments scores for each of the one or more segments to a five-star scale (“Next, we assessed the general applicability of each feature candidate to sentiment expressions.  We used a wis-dom-of-the-crowd13 (WotC) approach (Surowiecki, 2004) to acquire a valid point estimate for the sentiment valence (intensity) of each context-free candidate feature. We collected intensity ratings on each of our candidate lexical features from ten independent human raters (for a total of 90,000+ ratings). Features were rated on a scale from “[–4] Extremely Negative” to “[4] Extremely Positive”, with allowance for “[0] Neutral (or Neither, N/A)”. Ratings were obtained using Amazon Mechanical Turk (AMT), a micro-labor website where workers perform minor tasks in exchange for a small amount of money (see subsection 3.1.1 for details on how we were able to consistently obtain high quality, generalizable results from AMT workers). Figure 2 illustrates the user interface implemented for acquiring valid point estimates of sentiment intensity for each context-free candidate feature comprising the VADER sentiment lexicon.  (A similar UI was leveraged for all of the evaluation and validation activities described in subsections 3.1, 3.2, 3.3, and 3.4.)  We kept every lexical feature that had a non-zero mean rating, and whose standard deviation was less than 2.5 as determined by the aggregate of ten independent raters. This left us with just over 7,500 lexical features with validated valence scores that indicated both the sentiment polarity (positive/negative), and the sentiment intensity on a scale from –4 to +4.).” Section 3.1, Col. 1, Paragraph 2, p.220; Fig. 2) Examiner note: Under BRI, the sentiments scores of the converting step is being interpreted as the “collected intensity ratings on each of our candidate lexical features from ten independent human raters” and the five-star scale as the “valid point estimate for the sentiment valence (intensity) of each context-free candidate feature” which also incorporates a “wis-dom-of-the-crowd13 (WotC)” and “VADER” approach (See Fig. 2 to see the final result).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy and Liang with the ability of converting sentiment scores for each segment to a five-star scale, as taught by Hutto because “Sentiment  analysis  is  useful  to  a  wide  range  of  problems that  are  of  interest  to  human-computer  interaction  practitioners and researchers, as well as those from fields such as sociology,  marketing  and  advertising,  psychology,  eco-nomics,  and  political  science.  The inherent nature of microblog content such as those observed on Twitter and Facebook poses serious challenges to practical applications of sentiment analysis. Some of these challenges stem from the sheer rate and volume of user generated social content, combined with the contextual sparseness resulting from shortness of the text and a tendency to use abbreviated language conventions to express sentiments. A comprehensive, high quality lexicon is often essential for fast, accurate sentiment analysis on such large scales” (Hutto; Section 1., Col. 1, Paragraph 1, p.216).

Regarding claims 5 and 15: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Either Moudy or Liang do not explicitly teach the following limitation(s), however, Hutto teaches:
wherein the normalizing the sentiment scores for each of the one or more segments comprises multiplying the sentiment scores for each of the one or more segments by two and adding three. This left us with just over 7,500 lexical features with validated valence scores that indicated both the sentiment polarity (positive/negative), and the sentiment intensity on a scale from –4 to +4. For example, the word “okay” has a positive valence of 0.9, “good” is 1.9, and “great” is 3.1, whereas “horrible” is –2.5, the frowning emoticon “:(” is –2.2, and “sucks” and “sux” are both –1.5. This gold standard list of features, with associated valence for each feature, comprises VADER’s sentiment lexicon, and is available for download from our website14”.) Section 3.1, Col. 1, Paragraph 2, p.220; Fig. 2) Examiner note: Under BRI, the multiplication of the sentiment scores for each of the one or more segments by two and adding three, is considered an adjustment for the five-star scale recited in claims 4 and 14. Thus, this mathematical operation is pretty common and unpatentable, while it will vary depending the reviewer, as it is a heuristic and therefore, is being interpreted as the “gold standard list of features, with associated valence for each feature”. Also, refer to the example above to understand the examiner’s interpretation.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy and Liang with the ability of multiplying the sentiment scores for each of the one or more segments by two and adding three, as taught by Hutto because “Sentiment  analysis  is  useful  to  a  wide  range  of  problems that  are  of  interest  to  human-computer  interaction  practitioners and researchers, as well as those from fields such as sociology,  marketing  and  advertising,  psychology,  eco-nomics,  and  political  science.  The inherent nature of microblog content such as those observed on Twitter and Facebook poses serious challenges to practical applications of sentiment analysis. Some of these challenges stem from the sheer rate and volume of user generated social content, combined with the contextual sparseness resulting from shortness of the text and a tendency to use abbreviated language conventions to express sentiments. A comprehensive, high quality lexicon is often essential for fast, accurate sentiment analysis on such large scales” (Hutto; Section 1., Col. 1, Paragraph 1, p.216).

Regarding claims 7 and 17: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 6 and 16.
Either Moudy or Liang do not explicitly teach the following limitation(s), however, Hutto teaches:
wherein the sum of all of the aspect weighted ratings for each of the aspects equals one. (“SentiWordNet is an extension of WordNet (Fellbaum, 1998) in which 147,306 synsets are annotated with three numerical scores relating to positivity, negativity, and objectivity (neutrality) (Baccianella, Esuli, & Sebastiani,2010). Each score ranges from 0.0 to 1.0, and their sum is 1.0 for each synset.  The scores were calculated using a complex mix of semi-supervised algorithms (propagation methods and classifiers).  It is thus not a gold standard resource like WordNet, LIWC, GI, or ANEW (which were all 100% curated by humans), but it is useful for a wide range of tasks. We interface with SentiWordNet via Python’s Natural Language Toolkit7 (NLTK), and use the difference of each sysnset’s positive and negative scores as its sentiment valence to distinguish differences in the sentiment intensity of words.” Section 2.1.2., Col. 1, Paragraph 3, p.218) Examiner note: Under BRI, the sum of all of the aspect weighted ratings being 1 is being interpreted as the “sum is 1.0 for each synset”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy and Liang with the ability of aggregating all aspect weighted ratings and resulting into one, as taught by Hutto because “Sentiment  analysis  is  useful  to  a  wide  range  of  problems that  are  of  interest  to  human-computer  interaction  practitioners and researchers, as well as those from fields such as sociology,  marketing  and  advertising,  psychology,  eco-nomics,  and  political  science.  The inherent nature of microblog content such as those observed on Twitter and Facebook poses serious challenges to practical applications of sentiment analysis. Some of these challenges stem from the sheer rate and volume of user generated social content, combined with the contextual sparseness resulting from shortness of the text and a tendency to use abbreviated language conventions to express sentiments. A comprehensive, high quality lexicon is often essential for fast, accurate sentiment analysis on such large scales” (Hutto; Section 1., Col. 1, Paragraph 1, p.216).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (U.S. Pub No. 20160300135 A1) in view of Liang (U.S. Pub No. 20180060302 A1) in further view of VADER: A Parsimonious Rule-Based Model for Sentiment Analysis of Social Media Text (referred to as Hutto hereafter by the examiner); and Liu (U.S. Pub No. 20090187520 A1).
Regarding claims 6 and 16: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Either Moudy, Liang or Hutto do not explicitly teach the following limitation(s), however, Liu teaches:
wherein the calculating the aspect weighted ratings for each of the aspects is performed using an L-BFGS algorithm. (“Alternatively or in addition, the logistic regression may include a quasi-Newton method. The quasi-Newton method may include a Davidon-Fletcher-Powell (DFP) formula, a Broyden-Fletcher-Goldfarb-Shanno (BFGS) method, a Broyden's method, a Broyden family method, a symmetric rank 1 (SR1) method, a limited-memory BFGS (L-BFGS) algorithm, and/or a L-BFGS bounded constraint (L-BFGS-B) algorithm. One model may be trained for each desired characteristic. For example, one model may be trained to predict only age information and another model may be trained to predict only gender information. Alternatively or in addition, a single model may be trained to predict all the desired characteristic information or multiple desired characteristics information. For example, a single model may be trained to predict both age information and gender information. Alternatively or in addition, combinations of single- and multi-characteristic models may be trained.” ¶0038; Fig 2 (204)) Examiner note: Under BRI, the aspects corresponding to the aspect weighted ratings is being interpreted as the “desired characteristic information”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy, Liang and Hutto with the ability of using an L-BFGS algorithm to calculate the aspect weighted ratings, as taught by Liu because “A significant percentage of potential customers navigate the internet without logging in to an account from which advertisement targeting information may be extracted and, thus, their demographic attributes are unknown to the online advertisement providers. For this reason, it would be desirable to have a system and method that can model online users' behavior such that an anonymous user's behavior may give indication of their demographic attributes, to which an online advertisement provider may provide targeted advertisements and other information.” (Liu; ¶0004).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moudy (U.S. Pub No. 20160300135 A1) in view of Liang (U.S. Pub No. 20180060302 A1) in further view of VADER: A Parsimonious Rule-Based Model for Sentiment Analysis of Social Media Text (referred to as Hutto hereafter by the examiner); Liu (U.S. Pub No. 20090187520 A1) and Understanding the basics of Big Data, Hadoop and SAP ‘HANA’ VORA (referred to as Abyson hereafter by the examiner).
Regarding claims 10 and 20: 
The combination of Moudy and Liang, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Either Moudy, Liang, Hutto, or Liu do not explicitly teach the following limitation(s), however, Abyson teaches:
wherein the control circuit is hosted on top of a HANA database, and wherein the database is a Hadoop cluster. (“Hadoop is not a database or it is not a substitute for a database. It is an entire ecosystem of integrated distributed computing tools, with Hadoop Distributed File System (HDFS) which is the storage part, and a processing part which is a MapReduce programming model. Hadoop Map-Reduce is a processing technique and a program model for easily writing applications which process vast amounts of data in parallel on thousands of nodes of commodity hardware in a reliable, fault-tolerant manner, or in other words, Map-Reduce is an API for processing all that stored data in Hadoop…Like other open source projects, Hadoop also has various flavors backed by enterprise providers such as Cloudera, HortonWorks, Amazon Web Services Elastic MapReduce Hadoop Distribution, Microsoft, MapR, IBM InfoSphere Insights, etc. SAP also provides a Big Data solution that uniquely includes Hadoop and Spark operations services…Some of the key features of HDFS are:… Cost effective and Scalable – Hadoop is very economical as the HDFS is deployed on commodity hardware (normal hardware). We can scale the cluster by adding more nodes. Reliability and Fault Tolerance- HDFS is very reliable and fault tolerant as it divides the given data into data blocks, then replicates it and stores it in a distributed fashion across the Hadoop cluster.” Paragraph 1-2; p.5/33) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have provided Moudy, Liang, Hutto, and Liu with the ability of having a HANA database, and wherein the database is a Hadoop cluster, as taught by Abyson because the use and management of big data is crucial to handle and analyze customer feedback and also because “The bubble around Big Data has assuredly started to burst and it remains the driving force behind many ongoing waves of digital transformation, including artificial intelligence, data science and the Internet of Things (IoT). SAP has been developing Data Management solutions over the past decades and they have released SAP VORA (formerly known as SAP Hana Vora), which provides enriched interactive analytics on Big Data stored in Hadoop. Vora is basically a query engine with in-memory capabilities and it plugs into the Apache Spark execution framework and helps to combine Big Data with enterprise data in a fast and simple manner.” (Abyson; Paragraph 1; p.1/33).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cama (U.S. Pub No. 20150088608 A1) is pertinent because it relates “generally to a method for analyzing customer feedback, and in particular to a method and associated system for using metrics applied to customer feedback analysis.”
Bartolome (U.S. Pub No. 10599699 B1) is pertinent because it is “Techniques are disclosed for adjusting a ranking of information content presented to a user based on voice-of-customer feedback. In one embodiment, a user may provide feedback on information content presented to the user. Such feedback may be evaluated to identify at least one topic referenced in the received feedback.”
GIRIDHARI (U.S. Pub No. 20190318407 A1) is pertinent because it pertains “in general to mining of information from product reviews in electronic commerce and more particularly to a method and a system for providing a comprehensive product overview/search using user-weighted attribute-based sort-ordering of products.”
Shen (U.S. Pub No. 20110113027 A1) is pertinent because it “provides a system for recommending products. The system may include a search engine to retrieve, from a collection of product reviews, product review results using at least two input product names. The system may also include a template builder to build comparative sentence templates to define relationships between at least two product names, in which each comparative sentence template has a weight as a function of the defined relationship, and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.